Appeal from a judgment of the Supreme Court (McGill, J.), entered December 26, *5541997 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, commenced this CPLR article 78 proceeding challenging respondents’ determination finding him guilty of violating the prison disciplinary rules that prohibit harassment and making threats. Supreme Court dismissed the petition on the merits and this appeal ensued. Initially, to the extent that the argument has been preserved for our review, we reject petitioner’s contention that he was denied the right to call a witness inasmuch as the record establishes that the testimony of the witness he requested would have been cumulative to that provided by other witnesses (see, Matter of Greene v Coombe, 238 AD2d 813, lv denied 91 NY2d 801). We are also unpersuaded that the inaudibility of certain portions of the transcript tape requires reversal. The alleged missing information is not material to the determination and is not of such significance so as to preclude meaningful review (see, Matter of Rodriguez v Coughlin, 167 AD2d 671). Petitioner’s remaining contentions are either unpreserved for our review or lacking in merit.
Cardona, P. J., Mikoll, White, Carpinello and Graífeo, JJ., concur. Ordered that the judgment is affirmed, without costs.